
	
		II
		110th CONGRESS
		1st Session
		S. 566
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13,
			 2007
			Mr. Nelson of Nebraska (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural
		  Development Act to establish a rural entrepreneur and microenterprise
		  assistance program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Entrepreneur and Microenterprise
			 Assistance Act.
		2.Rural entrepreneur and microenterprise
			 assistance programSubtitle D
			 of the Consolidated Farm and Rural Development Act is amended by inserting
			 after section 364 (7 U.S.C. 2006f) the following:
			
				365.Rural entrepreneur and microenterprise
				assistance program
					(a)DefinitionsIn this section:
						(1)Economically disadvantaged
				microentrepreneurThe term
				economically disadvantaged microentrepreneur means an owner,
				majority owner, or developer of a microenterprise that has the ability to
				compete in the private sector but has been impaired because of diminished
				capital and credit opportunities, as compared to other microentrepreneurs in
				the industry.
						(2)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
						(3)IntermediaryThe term intermediary means a
				private, nonprofit entity that provides assistance—
							(A)to a microenterprise development
				organization; or
							(B)for a microenterprise development
				program.
							(4)Low-income individualThe term low-income individual means an
				individual with an income (adjusted for family size) of not more than the
				greatest of—
							(A)80 percent of median income of an
				area;
							(B)80 percent of the statewide
				non-metropolitan area median income; or
							(C)80 percent of the national median
				income.
							(5)MicrocreditThe term microcredit means a
				business loan or loan guarantee of not more than $50,000 that is provided to a
				rural entrepreneur.
						(6)MicroenterpriseThe term microenterprise
				means—
							(A)a sole proprietorship; or
							(B)a business entity with not more than 10
				full-time-equivalent employees.
							(7)Microenterprise development
				organization
							(A)In generalThe term microenterprise development
				organization means a private, nonprofit entity that—
								(i)provides training and technical assistance
				to rural entrepreneurs; and
								(ii)facilitates access to capital or another
				service described in subsection (b) for rural entrepreneurs.
								(B)InclusionsThe term microenterprise development
				organization includes an organization described in subparagraph (A) with
				a demonstrated record of delivering services to economically disadvantaged
				microentrepreneurs, or an effective plan to develop a program to deliver
				microenterprise services to rural entrepreneurs effectively, as determined by
				the Secretary.
							(8)Microenterprise development
				programThe term
				microenterprise development organization means a program
				administered by an organization serving a rural area.
						(9)MicroentrepreneurThe term microentrepreneur
				means the owner, operator, or developer of a microenterprise.
						(10)ProgramThe term program means the
				rural entrepreneur and microenterprise program established under subsection
				(b)(1).
						(11)Qualified organizationThe term qualified
				organization means—
							(A)a microenterprise development organization
				or microenterprise development program that has a demonstrated record of
				delivering microenterprise services to rural entrepreneurs, or an effective
				plan to develop a program to deliver microenterprise services to rural
				entrepreneurs effectively, as determined by the Secretary.
							(B)an intermediary that has a demonstrated
				record of delivery assistance to microenterprise development organizations or
				microenterprise development programs;
							(C)a microenterprise development organization
				or microenterprise development program that serves rural entrepreneurs;
							(D)an Indian tribe, the tribal government of
				which certifies to the Secretary that no microenterprise development
				organization or microenterprise development program exists under the
				jurisdiction of the Indian tribe;
							(E)a group of 2 or more organizations or
				Indian tribes described in any of subparagraphs (A) through (D) that agree to
				act jointly as a qualified organization under this section; or
							(F)for purposes of subsection (b), a public
				college or university.
							(12)Rural areaThe term rural area means any
				community that is rural in character and has a population of not more than
				25,000 individuals.
						(13)Rural capacity building
				serviceThe term rural
				capacity building service means a service provided to an organization
				that—
							(A)is, or is in the process of becoming, a
				microenterprise development organization or microenterprise development
				program; and
							(B)serves rural areas for the purpose of
				enhancing the ability of the organization to provide training, technical
				assistance, and other related services to rural entrepreneurs.
							(14)Rural entrepreneurThe term rural entrepreneur
				means a microentrepreneur, or prospective microentrepreneur—
							(A)the principal place of business of which is
				in a rural area; and
							(B)that is unable to obtain sufficient
				training, technical assistance, or microcredit elsewhere, as determined by the
				Secretary.
							(15)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Business-Cooperative
				Service.
						(16)Tribal governmentThe term tribal government
				means the governing body of an Indian tribe.
						(b)Rural Entrepreneurship and Microenterprise
				Program
						(1)EstablishmentThe Secretary shall establish a rural
				entrepreneurship and microenterprise program.
						(2)PurposeThe purpose of the program shall be to
				provide low-income individuals and moderate-income individuals with—
							(A)the skills necessary to establish new small
				businesses in rural areas; and
							(B)continuing technical and financial
				assistance as individuals and business starting or operating small
				businesses.
							(3)Grants
							(A)In generalThe Secretary may make a grant under the
				program to a qualified organization—
								(i)to provide training, operational support,
				or a rural capacity building service to a qualified organization to assist the
				qualified organization in developing microenterprise training, technical
				assistance, market development assistance, and other related services,
				primarily for business with 5 or fewer full-time-equivalent employees;
								(ii)to assist in researching and developing the
				best practices in delivering training, technical assistance, and microcredit to
				rural entrepreneurs; and
								(iii)to carry out such other projects and
				activities as the Secretary determines to be consistent with the purposes of
				this section.
								(B)SubgrantsSubject to such regulations as the
				Secretary may promulgate, a qualified organization that receives a grant under
				this paragraph may use the grant to provide assistance to other qualified
				organizations, such as small or emerging qualified organizations.
							(C)DiversityIn making grants under this paragraph, the
				Secretary shall ensure, to the maximum extent practicable, that grant
				recipients include qualified organizations—
								(i)of varying sizes; and
								(ii)that serve racially- and ethnically-diverse
				populations.
								(D)Cost sharing
								(i)Federal shareThe Federal share of the cost of a project
				carried out using funds from a grant made under this paragraph shall be 75
				percent.
								(ii)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in clause (i) may be provided—
									(I)in cash (including through fees, grants
				(including community development block grants), and gifts); or
									(II)in kind.
									(4)Rural Microloan Program
							(A)EstablishmentIn carrying out the program, the Secretary
				may carry out a rural microloan program.
							(B)PurposeThe purpose of the rural microloan program
				shall be to provide technical and financial assistance to sole proprietorships
				and small businesses located in rural areas with a particular focus on those
				businesses with 5 or fewer full-time equivalent employees.
							(C)Authority of secretaryIn carrying out the rural microloan
				program, the Secretary may—
								(i)make direct loans to qualified
				organizations for the purpose of making short-term, fixed interest rate
				microloans to startup, newly established, and growing rural microbusiness
				concerns; and
								(ii)in conjunction with those loans, provide
				grants in accordance with subparagraph (E) to those qualified organizations for
				the purpose of providing intensive marketing, management, and technical
				assistance to small business concerns that are borrowers under this
				paragraph.
								(D)Loan duration; interest rates;
				conditions
								(i)Loan durationA loan made by the Secretary under this
				paragraph shall be for a term of 20 years.
								(ii)Applicable interest ratesA loan made by the Secretary under this
				paragraph to a qualified organization shall bear an annual interest rate of at
				least 1 percent.
								(iii)Deferral of interest and
				principalThe Secretary may
				permit the deferral of payments, for principal and interest, on a loan made
				under this paragraph for a period of not more than 2 years, beginning on the
				date on which the loan was made.
								(E)Grant amounts
								(i)In generalExcept as otherwise provided in this
				section, each qualified organization that receives a loan under this paragraph
				shall be eligible to receive a grant to provide marketing, management, and
				technical assistance to small business concerns that are borrowers or potential
				borrowers under this subsection.
								(ii)Maximum amount of grant for microenterprise
				development organizationsEach microenterprise development
				organization that receives a loan under this paragraph shall receive an annual
				grant in an amount equal to not more than 25 percent of the total outstanding
				balance of loans made to the microenterprise development organization under
				this paragraph, as of the date of provision of the grant.
								(iii)Matching Requirement
									(I)In generalAs a condition of any grant made to a
				qualified organization under this subparagraph, the Secretary shall require the
				qualified organization to match not less than 15 percent of the total amount of
				the grant.
									(II)SourcesIn addition to cash from non-Federal
				sources, a matching share provided by the qualified organization may include
				indirect costs or in-kind contributions funded under non-Federal
				programs.
									(c)Administrative expensesNot more than 10 percent of assistance
				received by a qualified organization for a fiscal year under this section may
				be used to pay administrative expenses.
					(d)Funding
						(1)In generalNot later than 30 days after the date of
				enactment of this Act, and on October 1, 2008, and each October 1 thereafter
				through October 1, 2012, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section $50,000,000, to remain available until expended.
						(2)Allocation of fundsOf the amount made available by paragraph
				(1) for each fiscal year—
							(A)not less than $30,000,000 shall be
				available for use in carrying out subsection (b)(3); and
							(B)not less than $20,000,000 shall be
				available for use in carrying out subsection (b)(4), of which not more than
				$7,000,000 shall be used to support direct loans.
							(C)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this section the funds transferred
				under paragraph (1), without further
				appropriation.
							.
		
